 In the Matter ofISTHMIANSTEAMSHIP COMPANYandSEAFARERS'Ix-TERNATIONAL UNIONCaseNo. 29-R-6030.-Decided June 11, 1947Mr. Alan F. Perl,for the Board.Messrs. A. V. Cherbonnier, F. T. Coughlin,and W.W. Long,of NewYork City, appearing specially for the Company.Mr. Benjamin B. Sterling,of New York City, andMessrs. HenryKaiserandJanes A. Glenn,of Washington, D. C., for the Seafarers'International Union.Mr. William Standard,byMessrs. Herman RosenfeldandEdwardJ.Malament,of New York City, for the National Maritime Union.DECISIONANDCERTIFICATION OF REPRESENTATIVESOn March 19, 1946, the National Labor Relations Board, hereincalled the Board, issued an Order Directing Election in the above-entitled proceeding.Pursuant to' the Order, as thereafter amended,an election by secret ballot was conducted during the period betweenMarch 20 and November 18, 1946, under the direction and supervisionof the Regional Director for the Second Region (New York City).Upon the conclusion of the election, a Tally of Ballots was furnishedthe parties in conformity with the procedures prescribed in the Rulesand Regulations of the Board.The Tally, as revised, showed thefollowing results :Approximate number of eligible voteis---------------------2,646Void ballots----------------------------------------------251,251;Votes cast for National Maritime Union--------------------813Votes cast for neither-------------------------------------89Valid votes counted--------------------------------------- 2,13SChallenged ballots----------------------------------------171Valid votes counted plus challenged ballots----------------- 2, 3M.On January 14, 1947, the National Maritime Union, herein calledthe NMU, and the Isthmian Steamship Company, herein called theCompany, each filed Objections to conduct affecting the results of the74 N. L. R. B., No. 17.64 ISTHMIAN STEAMSHIP COMPANY65election.On February 10, 1947, the Regional Director issued andduly served upon the parties his Report on Objections,recommendingthat the Company's Objections be dismissed and that ahearing beheld on the Objections filed by the NMU. The Company failed tofile Exceptions to tlhe Regional Director's report within the time pro-vided by the Board's Rules and Regulations.Accordingly, its Ob-jections are hereby dismissed.On February 24, 1947,the Board or-dered that a hearing be held only on the NMU Objections.Pursuant to notice a hearing was held on the NMU Objectionsbetween March 19, 1947, and April 7, 1947, before Arthur Leff, hear-ing officer.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues raised by said Objections.The NMU and the Sea-farers' International Union, herein called the SIU, appeared gen-erally and participated in the hearing.The Company appeared spe-cially for the purpose of making a motiop for leave to present proofin support of its Objections, and, when its said notion was denied,announced that it had no interest in the Objections filed by the NMU,and thereafter refrained from appearing generally or participatingin the hearing.The rulings of the hearing officer made at the hearingare free from prejudicial error and are hereby affirmed.Since therecord and briefs, in our opinion, adequately present the issues andpositions of the parties,the NMU's request for oral argument beforethe Board is hereby denied.Upon the entire record in this case,including the record previouslymade. the Board makes the following:FINDINGS OF FACTIn all, 86 vessels were balloted in the election which was conductedover a period of 8 months at 19 different ports located on the Atlanticseaboard,the Gulf area,the Pacific Coast and Honolulu.The NMUObjections allege in substance that before and after the commencementof the election, the Company :(a)Entered into an agreement with the. SIU under which the SIUwould be permitted to furnish crew members for company vessels andNMU members would be denied employment;(b)Discriminated against NMUmemberswhile giving preferentialtreatment, to SIU nienibers with respect to employment on companyvessels, and generally established and made known a preferential em-ployment policy in favor of the SIU;(c)Discharged N''IU iiieuibers with a view toward influencing; theemployees' choice of a bargaining agent; and(d)Otherwise assisted tbc^ SIU. 66DECISIONSOF NATIONALLABOR RELATIONS BOARDThe NMU made no effort to establish, nor does the record other-wise show, the existence of an express agreement between the Companyand the'SIU for preferential hiring of SIU members. Instead, theNMU sought to establish inferentially, by reference lo specific ' in-cidents of alleged discriminatory hiring, that the Company pursueda company-wide policy designed to influence the outcome of theelectionby favoring the SIU and discriminating against the NMU inits employment practices.A considerable portion of the proof relied upon by the NMU inthat connection relates to incidents alleged to have occurred afterMarch 18, 1946, the voting eligibility date fixed in the Order DirectingElection.Such proof we regard, in the particular circurcistances ofthis case, as having negligible probative value.Obviously, any pref-erential hiring of SIU seamen occurring after the eligibility datecould not' directly have affected the results of the election by addingto the score of SIU votes.or could it indirectly have influenced thevotes of others on the particular vessel for which they were hired.The election procedure generally followed was to vote each ship on thefirst available post-eligibility date after it reached a domestic port andbefore it set out upon another voyage. Thus, employees hired after theeligibility date could have shipped out only on vessels already voted.The possibility that post-eligibility preferential hiring might havehad an interfering impact upon seamen on other vessels not yet voted(because they were still on a voyage and had not yet reached a domesticport) is not only indirect but is, in our opinion, so exceedingly remoteas to be discounted.It is true, as the NMU contends, that the questionconcerning representation remained unresolved after the eligibilitydate.But the primary issue in this case is not whether the Companyengaged in unfair labor practices generally, but whether by its conductin claimed respects it improperly influenced the results of a particularelection.To support its claim that the Company engaged in discriminatoryhiring practices, the NMU offered evidence relating to the followingports:-New York City, Baltimore, Norfolk, Savannah, Mobile, LosAngeles, San Francisco, New Orleans, and Galveston.At New York City, the Company's hone and principal port, noproof was submitted to show any preferential hiring prior to theeligibility date, and even such evidence as the NMU did offer relatingto the post-eligibility period failed to substantiate the all'egations ofits objections.Credible evidence, largely documented, was adducedby the SIU establishing that the only means employed by it in placingmen on company vessels at this port was to flood the company officewith SIU seamen who were instructed to conceal their union affilia- ISTHMIAN STEAMSHIPCOMPANY67tion, and that only a small percentage of such seamen were actuallyhired.The New York evidence, viewed as a whole, not only fails to,support, it persuasively refutes, the NMU contention that the Com-pany followed a preferential employment policy in favor of the SIUon a national scale.At Baltimore, the NMU relied upon the testimony of two witnesses,William Shikes and James Watkins, to support its claim of prefer-ential hiring during the preeligibility period.'Shikes testified thatin January 1946 he overheard Isthmian Representative Flynn make atelephone call to one whose name he could not identify but whom hethen knew to be an SIU organizer and order a number of seamen for avessel.Shikes' testimony, however, is not viewed as reliable.Hiscross-examination reflects that he did not really know to whom Flynnspoke and that his identification of the person as an SIU organizerwas based on hypothesis.His testimony, moreover, fails to rule outthe possibility that Flynn was requesting men for one of the non-Isthmian ships which, the record shows, the Company serviced atBaltimore.Watkins testified that in December 1945, while waiting atthe Isthmian office for an assignment slip, he overheard the boatswainof an Isthmian vessel then in port tell Flynn i.hat he was going to the.SIU hall and ask Flynn what replacements were required, informa-tion which Flynn supplied. There is no evidence, however, that Flynnduring that period refused to supply similar information upon re-quest to a member of the NMU; nor is there any evidence that theCompany at Baltimore ever denied a qualified NMU seaman a jobwhen one was available.We find that the evidence relied upon bythe NMU does not supply a sufficient basis upon which to predicatea finding that the Company at Baltimore engaged in discriminatoryhiring practices during the period here viewed as criticar.At Norfolk, there is likewise no reliable, substantial, and probativeevidence to support the NMU Objections. One witness, MorrisKamelhaar, testified that on December 8, 1945, at the office at NortonLilly & Co., Isthmian agents at Norfolk, to which he had been sent bythe New York Isthmian office for placement on the Isthmian vessel,Baton Rouge,he observed a person whom he identified as Bill Higgs, anSIU organizer, cross check with an Isthmian representative a list con-taining the names of 20 seamen who later boarded theBaton Rougewith him.2Higgs, called as a witness by the SIU, was positive in his3A third witness,Robert Clarke,testified that he obtained a job on a company vessel inOctober 1945, after presenting a note from the SIU officeThat, however, was prior to thedate the representation petition was filed,when no question concerning representationexisted.2The vote on theBaton Rougewas NMU-21, SIU-14. 68DECISIONSOF NATIONALLABOR RELATIONS BOARDdenial that he was in Norfolk at thetime.Kamelhaar's identificationof Higgs was indefinite, and his testimony is not credited.At Savannah and at Mobile, the only evidence offered by the NMUrelated to the period after the eligibility date.At Los Angeles, the NMU relied upon a single witness, MortonHalpern, who testified that in February 1946, after calling with afriend, who wore an NMU button, at the Isthmian office where hewas told there were no jobs, he had boarded the IsthmianSea Fiddler,then in port, and had there been hired by the First Engineer to whomhe had been introduced by the SIU ship organizer.Halpern's testi-mony, although undenied, is not viewed as sufficient to support aninference that the Company followed a policy of preferential hiringin the Los Angeles area. It shows at most that an individual officeron theSea Fiddler,sympathetic to the SIU, cooperated with an SIUorganizer in placing a single seaman whom he supposed to be an SIUseaman onthat vessel.The record contains no evidence indicatingsimilar conduct on the, part of other Isthmian ship officers. Indeed,Halpern's own testimony shows that, although the First Engineerwas "violently anti-NMU," there were other officers on the vessel whowere sympathetic to the NMU. The record reflects that a majorityof the crew on theSea Fiddlerwas hired at the time Halpern securedhis job, and that, when the vessel was voted at the end of its voyage,the NMU received 44 votes as against 14 for the SIU.At San Francisco, also, there is no reliable, probative, and substan-tial evidence to support a finding that the Company engaged in dis-criminatory hiring practices during the period which we view as criti-cal.The testimony of three NMU witnesses related directly to thatperiod.That of one, Irwin Trenhath, is not credited 3 That of an-other, Thoihas Flook, serves, if anything, to refute the NMU conten-tion.Flook testified merely that, after visiting the Isthmian officedaily for a period of about 2 week in February 1946, he was placed onthe IsthmianDavid W. Field.i h byBurns who did not question himconcerning his union membership.That of the third, Morris Klopot,is inconclusive, self-contradictory, and unreliable.Klopot, a seamanemployed aboard the IsthmianAlamo Victory,testified that on March1, 1946, when that vessel was docked at Alameda, he observed SIU8Trenhath testified that in January 1946, after being advised at the Isthmian officethat there were no openings,he was taken by an SIU friend to the SIU office where Organ-izer Banks gave his friend a note to Isthmian Personnel Manager Burns,who, upon receiptof the note,immediately gave him a job on an Isthmian vessel, although many others, someof them NMU members, were in the Isthmian office at that time seeking employment.Banks denied that, except on one occasion long later,he had ever given any seaman it noteto Burns.Trenhath on cross-examination was unable to state the name of his SIU friendNsho had taken him to see Banks,and his testimony was vague,indefinite,and evasiveconcerning other relevant detailsWe consider his testimony to be unreliable'TheFieldsvoted NMU-13; SIU-8. ISTHMIAN STEAMSHIP COMPANY69Organizer Turner board the vessel ; that shortly thereafter the FirstMate came out and made a telephone call; and that, after making thecall, .the First Mate advised the watchman that he expected replace-ments from the SIU hail who were to be sent to the deck as soon asthey arrived.But it appears from Klopot's further testimony thatof the 10 replacements taken on at Alameda, some were NMU, somewere non-union, and some were SIU.5 Principal reliance at SanFrancisco was placed by the NMU upon the testimony of Enid Connor,the wife of an NMU member and former organizer, and herself aformer NMU employee at Seattle, who, front August to November1946, occupied the position of secretary to Burns, Isthmian personnelmanager at that port. Coimor testified at some length concerning theCompany's hiring practices at that office during the period of her em-ployment.We find it unnecessary to dwell upon her testimony or topass upon its credibility, for her testimony relates wholly to a periodlong after the commencement of the election, when, as already in-dicated, discriminatory hiring practices could have had no substantialported by substantial proof showing that like practices were followedduring an earlier period when it might have had such effect, her testi-mony, even though credited, can be accorded no probative weight.Weconclude that the NMU has failed to support its objections in the SanFrancisco area.Only at New Orleans and at Galveston is there evidence tending tosupport the NMU objection regarding preferential hiring.Uncon-tradicted evidence establishes, and we find, that beginning about Janu-ary 9, 1946,6 the Isthmian office at New Orleans, at tunes at least, placedcalls for seamen directly with the SIU hall, although qualified sea-men could have been hired at such times from among applicants at theIsthmian hall or through the neutral recruitment facilities of the WarShipping Administration; that as a result qualified NMU applicantsfor employment who had satisfactorily served on Isthmian ships be-fore, such as Ignacio Reyes and James Watkins, were denied employ-ment; and that it was intimated to two applicants for employment(Jameson and Kapilowitz) by Isthmian hiring representatives (Bayer-5The AlamoVictorynhich was balloted the following month voted 24 forthe NMU and14 for the SIU.°On January 9, 1946,theWilliam D. Hoardpaid off at New Orleans,and the NMUpressed through a Goveinment agency certain overtime and loggings grievances for sea-men on that vessel.William Chondor,NMU organizer at NewOrleans, testified that theNMU, prior to the time theHoardpaid off, experienced no unusual difficulty and hadreasonable success in placing NMU seamen on Isthmian shipsthrough theusual channels-direct application at the Isthmian hall and registration with the War Shipping Admin-istrationThis situation changed after theHoardpaid off,according to Chondor, andthereafter the NMU,although it continued to follow the same placement procedures, foundit next to impossible to place ,any of its men on Isthniian vessels at New Oritans '70DECISIONSOF NATIONALLABOR RELATIONS BOARDalin and Johnny Babeck) that the Company was obtaining its seamenat New Orleans directly from the SIU hall .7 The evidence at Galves-ton is in part related to that at New Orleans but involves a single vessel,theNorman Mack.The credible evidence reflects, and we find, that theNorman Mack,while in drydock at Galveston in early March 1946, wasmanned by seamen recruited directly from the SIU.sAs for the remaining allegations of the NMU objections, there islittle record support.The record does show that Ignacio Reyes, achief steward, had succeeded in having himself placed through theSIU on theNorman Mackin Galveston by simulating an interest in theSIU; that, when his NMU allegiance was discovered, he was severelybeaten by SIU members of the crew ; and that on April 14, 1946, theday preceding the election on that vessel, he was discharged by itsmaster with the statement, "I don't want two unions fighting on theship, and besides I stay with the majority."But apart from this iso-lated occurrence, the NMU came forward with no proof to substantiateits allegation that the Company discharged NMU members with aview toward influencing the employees' choice of a bargaining agent .9Although the record discloses a few isolated instances of anti-NMUand pro-SIU statements and conduct by certain ships' officers, they arenot such as to establish a pattern or a design. It appears that whilecertain ships' officers expressed themselves in favor of the SIU, othersindicated their favor toward the NMU, and it cannot reasonably beconcluded that the officers on the Company's vessels eiigaged in ageneral course of conduct dleslgned to assist the SIU.TThis finding is based upon uncontradicted testnnony concei nuig specific incidents byIsMU witnesses Louis Jameson, Mardv Errara, Benjamin ICapiloivitz,JamesWatkins,and Wiliam Chondor, and the partially denied but credited testimony of Ignacio Reyes.A number of SIU witnesses denied generally that there was any collusive hiringarrange-ment between the SIU and the Company at New OrleansBut the SIU made no attempttomeet and refute the specific evidence of particular incidents adduced by EMU wit-iicsses-evidence which, although susceptible of diiect contradiction, was allowed to standundenied and unexplainedTrue, with the exception of Paul Warren (an SIUofficialwho did not testify although directly implicated), those who might have contradictedthe testimony of the NMU witnesses were company employees not within the control of theSIUBut none of them was shown to be unavailable and there is nothing in the recordto establish that they would not haverespondedto subpoenaThe cumulative weight ofthe undeniedspecific testimony,in ouropinion, is moie than sufficient to overcome andsuccessfully refute the general evidence adduced by the SIU."According to NMUOrganizerClionder'stestimony,about S Isthmianships called atNew Orleans during January, February and eaily March 1946, Some of then taking onsubstantially full crews, and others only replacementsChondorand otherNMU wit-nesses,however, were able to identity only 6 of then by nameThe vote on the identifiedvessels was SIU-136, NMU-28 So far as the record discloses, the ou13 vessel whichcrewed up at Galveston during the preeligibility period was the NormanMackon whichthe vote was SIU-12. NMU-0 Only one other vessel was voted at Galveston, theSteelEngineeron May 9, 1946, and on that the vote was NMIU-17, SIU-88The NMU in its bill of particulars specifically named 11 persons as havingbeen dis-criminatedagainst.Of these, 6, in addition to Reyes, testified-James Ahnada, ThomasFlook,Moiton Halpern, Irwin Trenhath, and William Chondor-but even their owntestimonydoesnot remotelysuggest a basis for any such finding ISTHMIAN STEAMSHIP COMPANY71In sum, then, the record fails to substantiate the allegations of theNMU Objections, save for the proof of preferential hiring at NewOrleans and Galveston, and the discharge of Ignacio Reyes from theNorman Mackat Galveston.But, so far as the record establishes, orasmay reasonably be inferred therefrom, the Company's preferen-tial hiring, during the period we regard as critical, was confined to,the two ports mentioned and did not extend to others.When thepreferential hiring shown is considered in conjunction with other rele-vant factors-the restricted area of its application, the geographicalseparation of the ports, the nature of the maritime industry, and theorganizing techniques employed by the unions therein, amongothers-, we do not believe it would be realistic in this case for usto assume that such conduct had, except on those vessels for whichseamen were hired at New Orleans and Galveston, any impact uponthe election results or the employees' freedom of choice.Nor do webelieve that the deleterious effects of Reyes' discharge, isolated as itwas, may reasonably be interpreted in the special circumstances ofthis- case, to have extended beyond the confines of the vessel on whichReyes was employed.We are satisfied that the record consideredas a whole does not establish such interference as to warrant oursetting aside the election.Accordingly, we overrule the NMU Objections. Inasmuch as theSIU has secured a majority of the valid votes cast plus challengedballots, we shall certify it as the collective bargaining representativeof the employees in the unit heretofore found appropriate for the pur-poses of collective bargaining.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that Seafarers' International Union, affili-ated with the American Federation of Labor, has been designated bya majority of all unlicensed personnel in the deck, engineering, andsteward's departments, including chief stewards, on the vessels ownedand/or operated by the Isthmian Steamship Company, whether asgeneral agent for the War Shipping Administration or as owners,but excluding all radio operators, cattlemen, veterinarians, hygien-ists, super-cargo, pharmacist's mates, clerk-typists and all other em-ployees of the Staff Department as defined in the Staff Officers' Act of1939, as amended, as their representative for the purposes of collec-tive bargaining, and that the aforesaid organization is the exclusiverepresentative of all such employees for the purposes of collectivebargaining, with respect to rates of pay, wages, hours of employment,and other conditions of employment.